Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT 

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of JULY 24, 2018 by and between CurAegis Technologies, Inc., a New York
corporation (the “Company”), each purchaser identified on Schedule A hereto
(each an “Initial Purchaser” and, collectively, the “Initial Purchasers”), and
each other purchaser executing a counterpart signature page to this Agreement
(each an “Additional Purchaser” and, collectively, the “Additional Purchasers”).
The Initial Purchasers and Additional Purchasers are sometimes referred to in
this Agreement, individually, as a “Purchaser” and, collectively, as the
“Purchasers”.

 

RECITALS

 

A.     The Purchasers desire to purchase from the Company, and the Company
desires to sell to the Purchasers, senior convertible promissory notes of the
Company in the aggregate principal amount up to Two Million Five Hundred
Thousand Dollars ($2,500,000), in the form attached hereto as Exhibit A
(individually, a “Note” and collectively, the “Notes”), together with warrants
in the form attached hereto as Exhibit B (individually, a “Warrant” and
collectively, the “Warrants”), to purchase in the aggregate up to that number
shares of the Company’s common stock, par value $0.01 per share (“Common
Stock”), equal to ___% of the number of shares of Common Stock initially
issuable on conversion of the Notes.

 

B.     The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act.

 

NOW THEREFORE, in consideration of the foregoing recitals, the covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Purchasers and the
Company hereby agree as follows:

 

Section 1.     Certain Definitions. For purposes of this Agreement, the
following terms shall have the meanings given thereto:

 

“Accredited Investor Questionnaire” means the accredited investor questionnaire
attached hereto as Exhibit C.

 

“Affiliate” of a Person shall mean with respect to such a Person or entity, any
Person or entity which directly or indirectly Controls, is Controlled by, or is
under common Control with such Person or entity.

 

“Claim” shall mean any and all liens, claims, options, charges, pledges,
security interests, voting agreements, voting trusts, encumbrances, rights or
restrictions of any nature.

 

“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management policies of a Person,
whether through the ownership of stock, as trustee or executor, by contract or
credit arrangement or otherwise.

 

1

--------------------------------------------------------------------------------

 

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Investors Rights Agreement” means that Amended and Restated Investors’ Rights
Agreement dated as of March 28, 2014 by and between the Company and the Series
C/C-2 Investors.

 

“Knowledge” means the actual knowledge of Richard A. Kaplan, Kathleen A. Browne
and Keith Gleasman.

 

“Legal Requirements” means all foreign, federal, state, municipal and local
statutes, laws, ordinances, judgments, decrees, orders, rules, regulations,
policies and guidelines;

 

“Material Adverse Effect” means any event, change or effect that is or would
reasonably be expected to be materially adverse to the assets, liabilities,
condition (financial or other), business or, results of operations of the
Company and its Subsidiaries, taken as a whole, other than any event, change or
effect relating to or resulting from: (a) the announcement or other disclosure
of this Agreement or the transactions contemplated herein; (b) conditions or
changes in the general economic, business or financial environment which do not
affect the Company and its Subsidiaries or the industries in which the Company
and its Subsidiaries operates in a disproportionate manner; (c) an act of
terrorism or an outbreak or escalation of hostilities or war (whether declared
or not declared) or any natural disasters or any national or international
calamity or crisis affecting the United States; (d) actions taken by the
Purchasers that are contemplated by this Agreement or the performance of
obligations under this Agreement; (e) changes in Legal Requirements which do not
affect the Company and its Subsidiaries or the industries in which the Company
and its Subsidiaries operates in a disproportionate manner; or (f) changes in
United States generally accepted accounting principles (“GAAP”) which do not
affect the Company disproportionately.

 

“Permitted Encumbrances” means (a) real estate taxes, assessments and other
governmental levies, fees, or charges imposed that are (i) not due and payable
as of the Closing Date or (ii) being contested by appropriate proceedings; (b)
mechanics’ liens and similar liens for labor, materials, or supplies provided
for amounts that are (i) not delinquent or (ii) being contested by appropriate
proceedings (and, in either event, are not material); (c) zoning, building
codes, and other land use laws regulating the use or occupancy of real property
or the activities conducted thereon that are imposed by any governmental
authority having jurisdiction over real property; (d) liens, security interest
or other encumbrances for any indebtedness of the Company or its Subsidiaries;
and (e) easements, covenants, conditions, restrictions and other similar matters
affecting title to real property and other encroachments and title and survey
defects that do not or would not materially impair the use or occupancy of such
real property in the operation of the business of the Company and its
Subsidiaries taken as a whole.

 

“Person” means an individual, corporation, partnership, association, trust, any
unincorporated organization or any other entity.

 

“Preferred Stock” means the Company’s preferred stock, par value $0.01 per
share.

 

2

--------------------------------------------------------------------------------

 

 

“Purchase Price” means the purchase price payable by the Purchaser to the
Company for the Securities which, which respect to each Purchaser, shall be
equal to the original principal amount of the Note purchased by such Purchaser.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed with the SEC by the Company since December 31,
2017, through and including through the date hereof, with the SEC pursuant to
the reporting requirements of the Exchange Act, including all exhibits included
or incorporated by reference therein and financial statements and schedules
thereto and documents included or incorporated by reference therein.

 

“Securities” means the Notes and the Warrants.

 

“Series C/C-2 Investors” means the holders of the Company’s Series C Voting
Convertible Preferred Stock and Series C-2 Voting Convertible Preferred Stock.

 

“Subsidiary” of a Person means any corporation more than fifty (50%) percent of
whose outstanding voting securities, or any partnership, limited liability
company joint venture or other entity more than fifty percent (50%) of whose
total equity interest, is directly or indirectly owned by such Person.

 

“Transaction Documents” means this Agreement, the Notes, the Warrants and each
other agreement, document and instrument executed in connection with the
transactions contemplated hereby.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of a
Warrant.

 

“Underlying Shares” means the Conversion Shares and the Warrants Shares.

 

Section 2.     Purchase of Securities.

 

2.1      Purchase and Sale. On the terms and subject to the conditions set forth
in this Agreement and in the Notes and Warrants, the Company agrees to sell the
Securities to the Purchasers and the Purchasers agree to purchase the Securities
from the Company.

 

2.2       Initial Closing.

 

(a)      The initial closing of the purchase and sale of the Securities (the
“Initial Closing”) will take place on the date hereof (the “Initial Closing
Date”) at the offices of Woods Oviatt Gilman, LLP, legal counsel to the Company
(“Company Counsel”), at Two State Street, Rochester New York 14614, or remotely
by exchange of electronic copies as the Company and the Initial Purchasers shall
mutually agree.

 

3

--------------------------------------------------------------------------------

 

 

(b)       At the Initial Closing, the Company shall deliver to each Initial
Purchaser (against such Initial Purchaser’s deliveries set forth in Section
2.2(c)):

 

(i)      a Note, duly executed by the Company, payable to such Initial Purchaser
in the principal amount set forth opposite such Initial Purchaser’s name on
Schedule A; and

 

(ii)     a Warrant, duly executed by the Company, issued in the name of such
Initial Purchaser to purchase the number of Warrant Shares set forth opposite
such Initial Purchaser’s name on Schedule A.

 

(c)       At the Initial Closing, each Initial Purchaser shall deliver to the
Company (against the Company’s deliveries set forth in Section 2.2(b)):

 

(i)      the Purchase Price set forth opposite such Initial Purchaser’s name on
Schedule A by wire transfer of immediately available funds to the account
designated by the Company in writing for such purpose; and

 

(ii)     an Accredited Investor Questionnaire, completed and duly executed by
the Initial Purchaser, together with the information specified therein necessary
for the Company to verify that the Initial Purchaser is an “accredited investor”
as defined in Regulation D.

 

2.3       Subsequent Closings.

 

(a)      After the Initial Closing, at any time and from time to time up to the
date that is one (1) year after the Initial Closing, at one or more subsequent
closings (each a “Subsequent Closing”), the Company may sell to any Additional
Purchaser acceptable to the Company in its sole discretion additional Securities
so long as the aggregate principal amount of all Notes issued and sold pursuant
to this Agreement and that certain Securities Purchase Agreement, dated
____________, 2018 (the “Prior Purchase Agreement”), between the Company and the
investor listed therein, does not exceed $2,500,000. Each Subsequent Closing
shall occur on a date and at a time mutually acceptable to the Company and the
Additional Purchaser or Purchasers then purchasing Securities and at the offices
of Company Counsel or remotely by exchange of electronic copies as the Company
and the Initial Purchasers shall mutually agree.

 

(b)      At each Subsequent Closing, the Company shall deliver to each
Additional Purchaser then purchasing Securities (against such Additional
Purchaser’s deliveries set forth in Section 2.3(c):

 

(i)     a Note, duly executed by the Company, payable to such Additional
Purchaser in the principal amount equal to the Purchase Price set forth on such
Additional Purchaser’s counterpart signature page to this Agreement; and

 

(ii)     a Warrant, duly executed by the Company, issued in the name of such
Additional Purchaser to purchase the number of shares of Common Stock equal to
10% of the number of shares of Common Stock initially issuable on conversion of
such Additional Purchaser’s Note.

 

4

--------------------------------------------------------------------------------

 

 

(c)      At each Subsequent Closing, each Additional Purchaser then purchasing
Securities shall deliver to the Company (against the Company’s deliveries set
forth in Section 2.3(b)):

 

(i)      a counterpart signature page to this Agreement, completed and duly
executed by the Additional Purchaser;

 

(ii)     the Purchase Price set forth on such Additional Purchaser’s counterpart
signature page to this Agreement, by wire transfer of immediately available
funds to the account designated by the Company in writing for such purpose; and

 

(ii)     an Accredited Investor Questionnaire, completed and duly executed by
the Additional Purchaser, together with the information specified therein
necessary for the Company to verify that the Additional Purchaser is an
“accredited investor” as defined in Regulation D.

 

2.4      Use of Proceeds. All funds paid to Company under this Agreement will be
deposited in Company’s operating account and used as working capital and for
general corporate purposes.

 

Section 3.     Purchaser’s Representations and Warranties. In order to induce
the Company to enter into this Agreement and to sell and issue the Securities to
the Purchasers, each Purchaser, severally and not jointly, represents and
warrants to the Company that:

 

3.1      Power or Capacity. The Purchaser, if an entity, has all required
corporate or other power and authority or, if an individual, the legal capacity
to enter into and perform this Agreement and the other Transaction Documents and
to carry out the transactions contemplated hereby and thereby, including the
purchase of the Securities.

 

3.2       Authorization.

 

(a)     The execution, delivery and performance of this Agreement and the other
Transaction Documents and the purchase of the Securities have been duly
authorized by all necessary corporate or other action of the Purchaser.

 

(b)     This Agreement and the other Transaction Documents are valid and binding
obligations of the Purchase, enforceable in accordance with their respective
terms.

 

3.3     Investment Status. The Purchaser is purchasing the Securities, and will,
upon conversion of such Purchaser’s Note and exercise or such Purchaser’s
Warrant, acquire the Underlying Shares for its own account, for investment only
and not with a view to, or any present intention of, effecting a distribution of
such securities or any part thereof except pursuant to a registration or an
available exemption under applicable Legal Requirements. The Purchaser
acknowledges that neither the Securities nor the Underlying Shares have been
registered under the Securities Act or the securities laws of any state or other
jurisdiction and cannot be disposed of unless they are subsequently registered
under the Securities Act and any applicable state laws or an exemption from such
registration is available.

 

3.4     Accredited Investor. The Purchaser is and will be on each date which
such Purchaser converts a Note or exercises a Warrant, an “accredited investor”
as defined in Regulation D and one or more of the categories set forth in the
Accredited Investor Questionnaire delivered by the Purchaser correctly and in
all respects describes the Purchaser, and the Purchaser has so indicated by
checking the applicable box or boxes corresponding to the applicable category or
categories in his Accredited Investor Questionnaire. The Purchaser acknowledges
that the exemption from registration requirements of the Securities Act relied
upon by the Company in offering and selling the Securities requires that the
Company take reasonable steps to verify that each Purchaser is an accredited
investor and that, accordingly, the Company will require certain information, as
described in the Accredited Investor Questionnaire, from the Purchaser for that
purpose.

 

5

--------------------------------------------------------------------------------

 

 

3.5    Investment Experience. The Purchaser acknowledges that it has, by reason
of its business and financial experience, knowledge, sophistication and
experience in financial and business matters and in making investment decisions
of the type contemplated by this Agreement that it is capable of (i) evaluating
the merits and risks of an investment in the Securities and making an informed
investment decision in connection therewith; (ii) protecting its own interest;
and (iii) bearing the economic risk of such investment for an indefinite period
of time for Securities which are not transferable or freely tradable.

 

3.6     Opportunities for Additional Information. The Purchaser acknowledges
that he has had the opportunity to ask questions of and receive answers from, or
obtain additional information from, the executive officers of the Company
concerning the financial and other affairs of the Company, and to the extent
deemed necessary in light of the Purchaser’s personal knowledge of the Company’s
affairs, the Purchaser has asked such questions and received in writing answers
to the full satisfaction of the Purchaser, and the Purchaser desires to invest
in the Company. Specifically, but not by way of limitation, the Purchaser
acknowledges the Company’s publicly available filings made periodically with the
SEC, which filings are available at www.sec.gov and which filings the Purchaser
acknowledges reviewing or having had the opportunity of reviewing. The Purchaser
acknowledges that the purchase of the Securities involves a high degree of risk
and is subject to many uncertainties. These risks and uncertainties may
adversely affect the Company’s business, operating results and financial
condition. In such an event, the trading price for the Common Stock could
decline substantially and Purchaser could lose all or part of its investment.
Purchaser is urged to review the risks identified under the Risk Factors section
of Company’s Form 10-K for the year ended December 31, 2017, as filed with the
SEC on March 16, 2018.

 

3.7     Rule 144. The Purchaser understands that the Securities and the
Underlying Shares must be held indefinitely unless they are registered under the
Securities Act or an exemption from registration is available. The Purchaser
understands and acknowledges that the Company has neither filed a registration
statement with the SEC or any state authorities nor agreed to do so, nor
contemplates doing so in the future for the transactions contemplated by this
Agreement or the other Transaction Documents. The Purchaser acknowledges that he
is familiar with Rule 144 of the rules and regulations of the SEC, as amended,
promulgated pursuant to the Securities Act, and that he has been advised that
Rule 144 permits resales only under certain circumstances. The Purchaser
understands that to the extent that Rule 144 is not available, the Purchaser
will be unable to sell any Securities or Underlying Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.

 

3.8     No Shorting. The Purchaser has not engaged in any short sales of the
Common Stock or instructed any third parties to engage in any short sales of the
Common Stock on his behalf prior to the Closing Date. The Purchaser covenants
and agrees that it will not be in a net short position with respect to the
shares of Common Stock. For purposes of this Section 3.8, a “net short position”
means a sale of Common Stock by a Purchaser that is marked as a short sale and
that is made at a time when there is no equivalent offsetting long position in
Common Stock held by the Purchaser.

 

6

--------------------------------------------------------------------------------

 

 

3.9     Residence. If the Purchaser is an individual, then the Purchaser resides
in the state or province identified in the address of the Purchaser, in the case
of an Initial Purchaser, on Schedule A and, in the case of an Additional
Purchaser, on its counterpart signature page to this Agreement. If the Purchaser
is a partnership, corporation, limited liability company or other entity, then
the office or offices of the Purchaser at which its principal place of business
is located is the address of the Purchaser, in the case of an Initial Purchaser,
on Schedule A and, in the case of an Additional Purchaser, on its counterpart
signature page to this Agreement.

 

3.10     General. The Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirement of Federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such exemptions and the suitability of the
Purchaser to acquire the Securities.

 

3.11     Investment Banking; Brokerage Fees. The Purchaser has not incurred or
become liable for any investment banking fees, brokerage commissions, broker’s
or finder’s fees or similar compensation (exclusive of professional fees to
lawyers and accountants) in connection with the transactions contemplated by
this Agreement.

 

3.12     Exculpation Among Purchasers. The Purchaser acknowledges that it is not
relying upon any Person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company. The Purchaser
agrees that neither any Purchaser nor the respective controlling Persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Securities.

 

4.         Company’s Representations and Warranties. The Company represents and
warrants to each Purchaser that:

 

4.1       Organization and Corporate Power.

 

(a)     The Company is a corporation duly organized, validly existing and in
good standing under the laws of New York and is duly qualified or registered to
do business as a foreign corporation in each jurisdiction in which the failure
to be so duly qualified or registered has had, or could have, a Material Adverse
Effect.

 

(b)     The Company has all required corporate power and authority to carry on
its business as presently conducted, to enter into and perform this Agreement
and the other Transaction Documents and to carry out the transactions
contemplated hereby and thereby, including the issuance of the Securities.

 

7

--------------------------------------------------------------------------------

 

 

(c)     True, complete and correct copies of the Certificate of Incorporation
and the Company’s By-Laws have been filed with the Company Reports, in each case
as amended and in effect as of the date hereof (the “Charter Documents”), have
been filed as exhibits to the SEC Reports.

 

4.2       Authorization and Non-Contravention.

 

(a)     This Agreement and the other Transaction Documents are valid and binding
obligations of the Company, enforceable in accordance with their respective
terms.

 

(b)     The execution, delivery and performance of this Agreement and the other
Transaction Documents, the issuance and delivery of the Securities, and, upon
conversion of the Notes and the exercise of the Warrants, the issuance and
delivery of the Underlying Shares, respectively, have been duly authorized by
all necessary corporate or other action of the Company.

 

(c)     The execution and delivery of this Agreement and the other Transaction
Documents, the issuance and delivery of the Notes and Warrants, and, upon
conversion of the Notes and the exercise of the Warrants, the issuance and
delivery of the Underlying Shares, and the performance of the transactions
contemplated by this Agreement and the other Transaction Documents, do not and
will not: (i) violate or result in a violation of, conflict with or constitute
or result in a violation of (whether after the giving of notice, lapse of time
or both) any provision of the Charter Documents; (ii) subject to the consent and
waiver of the Series C/C-2 Investors under the Investors Rights Agreement
described in Section 6.1(d), conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound; or (iii)
violate, conflict with or result in a violation of, or constitute a default
(whether after the giving of notice, lapse of time or both) under, any provision
of any Legal Requirement; except in the case of each of clauses (ii) and (iii),
such as would not have a Material Adverse Effect.

 

(d)     The Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing of any Form D required to be filed
with the SEC and such other filings as are required to be made under applicable
federal and state securities laws.

 

4.3     The Securities. Upon delivery to each Purchaser at the applicable
Closing of the Note and Warrant to be purchased by such Purchaser, and upon the
Company’s receipt of the Purchase Price payable by such Purchaser, (i) such
Purchaser will become the sole record, legal and beneficial owner of (A) such
Note, (B) such Warrant and (C) upon conversion of such Note, and the exercise of
such Warrant and payment of the exercise price therefor, the Underlying Shares,
and the Purchaser will have good and marketable title to the Securities and the
Underlying Shares and each shall pass to such Purchaser, free and clear of any
Claims, except for the restrictions on transfer created by this Agreement and
applicable securities laws; and (ii) the Note and the Warrant to be issued to
such Purchaser at the Closing have been duly authorized by all necessary
corporate action and shall be validly issued and outstanding, fully paid and
non-assessable. The Conversion Shares, when issued upon the terms and subject to
the conditions set forth in this Agreement and the Note, and the Warrant Shares,
when issued upon the terms and subject to the conditions set forth in this
Agreement and the Warrant, will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and non-assessable, free
and clear of all Claims of any kind and the holders (other than restrictions on
transfer created by this Agreement and applicable securities laws) shall be
entitled to all rights accorded to a holder of Common Stock.

 

8

--------------------------------------------------------------------------------

 

 

4.4       Capitalization.

 

(a)     As of July 19, 2018, immediately prior to the consummation of the
Initial Closing, the authorized capital stock of the Company consists of

 

(i) 400,000,000 shares of Common Stock, of which (A) 49,849,546 shares are
currently outstanding, (B) 43,991,546 shares are reserved for issuance upon
conversion of the outstanding Preferred Stock (defined below), (C) 7,045,707
shares are reserved for issuance upon the exercise of Common Stock purchase
warrants other than the Warrants, (D) 2,957,625 shares reserved for issuance
upon the exercise of options outstanding under the 2011 Stock Option Plan, (E)
42,375 shares reserved for issuance upon the future grant of options under the
2011 Stock Option Plan, (F) 500,000 shares reserved for issuance upon the
exercise of options outstanding under the 2016 Stock Option Plan, (G) 2,500,000
shares are reserved for issuance pursuant to the 2016 Stock Option Plan in
respect of future awards under such plan, (H) 6,900,000 shares are reserved for
issuance upon the exercise of non-plan options,(I) up to 12,000,000 shares
reserved for issuance upon the conversion of convertible notes sold by the
Company between August 25, 2016 and December 23, 2016, (J) up to 13,274,775
shares reserved for issuance upon the conversion of convertible notes sold by
the Company between May 31, 2017 and May 21, 2018, (K) up to 2,500,000 shares
reserved for issuance upon the conversion of convertible notes sold by the
Company between May 7, 2018 and July 18, 2018, and (L) no other shares are
reserved for issuance for any purpose, and

 

(ii) 100,000,000 shares of Preferred Stock, of which (a) 3,300,000 shares are
designated as “Class A Non-Voting Cumulative Convertible Preferred Stock”, of
which 468,221 shares are issued and outstanding and which shares are convertible
into 468,221 shares of Common Stock, (b) 300,000 shares are designated as “Class
B Non-Voting Cumulative Convertible Preferred Stock”, of which 67,500 shares are
issued and outstanding and which shares are convertible into 67,500 shares of
Common Stock, (c) 15,687,500 shares are designated as “Series C Voting
Convertible Preferred Stock”, all of which are issued and outstanding and which
shares are convertible into 15,687,500 shares of Common Stock, (d) 24,500,000
shares are designated as “Series C-2 Voting Convertible Preferred Stock”, all of
which are issued and outstanding and which shares are convertible into
24,500,000 shares of Common Stock, and (e) 10,000,000 shares are designated as
“Series C-3 Voting Convertible Preferred Stock” (the “Series C-3 Preferred
Stock”), of which 3,26,000 shares are issued and outstanding. Such issued and
outstanding shares of Series C-3 Preferred Stock are convertible into 3,308,000
shares of Common Stock. The Company is not a party to a “rights plan”, or
“poison pill” agreement.

 

9

--------------------------------------------------------------------------------

 

 

(b)     As of the date hereof immediately prior to the consummation of the
Initial Closing, except as set forth above there are no outstanding options,
warrants, or other rights to purchase any shares capital stock of the Company
and no outstanding securities convertible into or exercisable or exchangeable
for, any shares of capital stock of the Company. Except for the obligations of
the Company to issue and sell the Securities pursuant this Agreement, there are
no commitments, agreements or arrangements of any kind relating to the issuance
of any shares of capital stock of the Company or securities convertible into or
exercisable or exchangeable for, any shares of capital stock of the Company.

 

(c)     All of the outstanding shares of capital stock of the Company have been
duly and validly authorized and issued, fully paid and non-assessable, and have
been offered, issued, sold and delivered in compliance with applicable federal
and state securities laws.

 

(d)     Except as provided in the Investors Rights Agreement, there are (i) no
preemptive rights, rights of first refusal, put or call rights or obligations
with respect to the issuance, sale or redemption of the Company’s capital stock
or any interests therein, or (ii) no rights to have the Company’s capital stock
registered for sale to the public in connection with the laws of any
jurisdiction and (iii) no documents, instruments or agreements relating to the
voting of the Company’s voting securities or restrictions on the transfer of the
Company’s capital stock.

 

4.5      Subsidiaries; Investments. Except as disclosed in the SEC Reports, the
Company does not have any Subsidiaries and does not own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement. Each of the Subsidiaries of the Company is wholly owned, directly
or indirectly, by the Company and there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights, agreements, arrangements or
commitments of any kind relating to the issuance or sale of, or outstanding
securities convertible into or exercisable or exchangeable for, any shares of
capital stock of any class or other equity interests of any such Subsidiary.

 

4.6       SEC Reports; Financial Statements.

 

(a)     The Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) of the Exchange Act, for the two years preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. The
SEC Reports incorporated by reference herein include without limitation the Form
10-K for the fiscal year ended December 31, 2017, including the audited
financial statements included therein.

 

(b)     As of their respective dates, the SEC Reports or any amendments thereof,
complied in all material respects with the requirements of the Exchange Act
applicable to the SEC Reports, and none of the SEC Reports or to the extent such
reports were amended, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

10

--------------------------------------------------------------------------------

 

 

(c)     As of their respective dates, except as set forth therein or in the
notes thereto, the financial statements contained in the SEC Reports and the
related notes (the “Financial Statements”) complied as to form in all material
respects with all applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. The Financial Statements: (i) were
prepared in accordance with GAAP, consistently applied during the periods
involved (except (A) as may be otherwise indicated in the notes thereto or (B)
in the case of unaudited interim statements, to the extent that they may not
include footnotes, may be condensed or summary statements or may conform to the
SEC’s rules and instructions for Reports on Form 10-Q), (ii) fairly present in
all material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal and recurring year-end audit
adjustments) and (iii) are in all material respects in accordance with the books
of account and records of the Company and its consolidated Subsidiaries (except
as may be otherwise noted therein).

 

4.7     No Material Adverse Changes. Since the date of the latest audited
financial statements included within the SEC Reports, (a) there has been no
event, occurrence or development that has had or that would reasonably be
expected to result in a Material Adverse Effect, (b) the Company has not
incurred any liabilities (contingent or otherwise) other than (i) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (ii) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, and (c) the Company has not altered its method of accounting.

 

4.8     Transactions with Affiliates. Since January 1, 2018, there has been no
transaction, or series of related transactions, agreements, arrangements or
understandings, nor is there any proposed transaction, or series of related
transactions, agreements, arrangements or understandings, that would be required
to be disclosed under Item 404 of Regulation S-K promulgated by the SEC under
the Securities Act that have not been disclosed in the SEC Reports.

 

4.9       Regulatory Material Permits. The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

4.10      Title to Assets. The Company and the Subsidiaries have good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, taken as a whole, in each case
free and clear of all Claims, except for Permitted Encumbrances. The Company
owns no real property. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in material
compliance.

 

11

--------------------------------------------------------------------------------

 

 

4.11      Tax Matters. The Company and its Subsidiaries have filed all required
tax returns and reports that are now required to be filed by them in connection
with any federal, state and local tax, duty or charge levied, assessed or
imposed upon the Company, its Subsidiaries or their respective assets, including
unemployment and, social security, and real estate taxes. The Company and its
Subsidiaries have paid all taxes which are now due and payable, or, with respect
to those taxes which are being contested in good faith, the Company and its
Subsidiaries have made an appropriate reserve on their respective financial
statements for the same. No taxing authority has asserted or assessed any
additional tax liabilities against the Company and its Subsidiaries which are
outstanding on this date, and the Company and its Subsidiaries have filed for
any extension of time for the payment of any tax or the filing of any tax return
or report.

 

4.12     Intellectual Property.

 

(a)     To the Knowledge of the Company, the Company and its Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). To the Knowledge of
the Company, all such Intellectual Property Rights are enforceable.

 

(b)     No third party has claimed or, to the Knowledge of the Company, has
reason to claim that any Person employed by or affiliated with the Company has
(i) violated or may be violating any of the terms or conditions of such Person’s
employment, non-competition, non-disclosure or similar agreement with such third
party; (ii) disclosed or may be disclosing or utilized or may be utilizing any
trade secret or proprietary information or documentation of such third party or
(iii) interfered or may be interfering in the employment relationship between
such third party and any of its employees. To the Company’s Knowledge, no Person
employed by or affiliated with the Company has used or proposes to use any trade
secret or any information or documentation proprietary to any other Person in
connection with the Company’s business.

 

4.13    Litigation. There is no litigation or governmental or administrative
proceeding or investigation pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries affecting their
properties or assets of the Company.

 

4.14    Employees. Neither the Company nor its Subsidiaries have any collective
bargaining arrangements or agreements covering any of their employees. Except as
disclosed in the SEC Documents, neither the Company nor its Subsidiaries have
any employment contract, or any other similar contract relating to the right of
any officer, employee or consultant to be employed or engaged by the Company or
such Subsidiary.

 

4.15    Compliance with Legal Requirements. The Company complies and has at all
times complied in all material respects with all applicable Legal Requirements,
and the Company has not received notice from any governmental authority or any
other Person of any alleged violation or noncompliance.

 

4.16    Insurance Coverage. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. To the Company’s Knowledge, the
Company will be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

 

12

--------------------------------------------------------------------------------

 

 

4.17    Investment Banking; Brokerage. There are no claims for investment
banking fees, brokerage commissions, broker’s or finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
payable by the Company or based on any arrangement or agreement made by or on
behalf of the Company.

 

4.18     Private Placement. Assuming the accuracy of the each Purchaser’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby.

 

4.19     Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

4.20    Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 4, THE COMPANY
MAKES NO OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF ANY OF ITS ASSETS, LIABILITIES OR OPERATIONS.

 

5.         Restrictions on Transfer and Resale; Legends.

 

5.1       Restrictions on Transfer and Resale. Each Purchaser agrees that he
shall not pledge, hypothecate, sell, transfer, assign or otherwise dispose of
part or all of the Notes, the Warrants or the Underlying Shares until:

 

(a)      a registration statement under the Securities Act (or any other form
appropriate for the purpose under the Securities Act or any form replacing any
such form) with respect to the Notes, the Warrants or the Underlying Shares, as
applicable, or any part thereof proposed to be so disposed of shall be then
effective and such disposition shall have been appropriately qualified in
accordance with any other applicable securities law; or

 

(b)      all of the following shall occur:

 

(i)     the Purchaser shall have furnished the Company with a reasonably
detailed explanation of the proposed disposition including, without limitation,
the name of proposed purchaser, the purchase price and payment terms for the
Notes, the Warrants or the Underlying Shares, as applicable;

 

(ii)     if reasonably requested by the Company, the Purchaser shall have
furnished the Company with an opinion of the Purchaser’s counsel in form and
substance reasonably satisfactory to the Company or other evidence reasonably
satisfactory to the Company to the effect that the proposed transfer complies
with applicable provisions of the Securities Act and any applicable blue sky
laws and will not require registration of such Shares or any part thereof under
the Securities Act or qualification of such Notes, the Warrants or the
Underlying Shares, as applicable, or any part thereof under any other securities
law, provided that the Company will not require such a legal opinion (x) in any
transaction in compliance with Rule 144; or (y) in any transaction in which the
Purchaser distributes Notes, the Warrants or the Underlying to an Affiliate of
the Purchaser for no consideration; provided that each transferee agrees in
writing to be subject to the terms of this Section 5.1.

 

13

--------------------------------------------------------------------------------

 

 

5.2       Legends. Each certificate representing the Underlying Shares which may
be issued by the Company shall bear the following legends:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

6.        Closing Conditions and Deliverables.

 

6.1      Company Conditions. The obligation of the Company to consummate the
transactions contemplated hereunder at the applicable Closing with any Purchaser
is subject to the satisfaction or waiver by the Company, on or before the
applicable Closing, of the following conditions:

 

(a)     The representations and warranties of such Purchaser contained in
Section 3 shall be true, complete and correct in all respects as of the date
hereof and, as of the applicable Closing Date as though such representations and
warranties had been made on and as of such date.

 

(b)     Such Purchaser shall have performed and complied in all material
respects with all agreements contained herein, and in any other Transaction
Document which are required to be performed or complied with by them prior to or
at the time of the applicable Closing Date.

 

(c)     Except for notices or filings required or permitted to be filed after
the applicable Closing Date with federal and state securities commissions, the
Company shall have obtained the written consent or approval of, or shall have
filed any applicable notice or filing with, each Person whose consent or
approval is required, or with whom a notice or filing is required, in connection
with the transactions contemplated hereunder.

 

(d)     The Company shall have obtained the consent of the Series C/C-2
Investors under the Investors Rights Agreement to the sale and issuance of the
Securities and the waiver of the Series C/C-2 Investors to their rights of first
refusal under the Investors Rights Agreement with respect to the sale and
issuance of the Securities and such consent and waiver shall remain in full
force and effect.

 

(e)     No Proceeding shall be pending or, to the knowledge of Company,
threatened by any third party or by or before any court or governmental agency
in which it is sought to restrain or prohibit or to obtain damages or other
relief in connection with the consummation of the transactions contemplated
hereby.

 

14

--------------------------------------------------------------------------------

 

 

6.2      Purchaser Conditions. The obligation of each Purchaser to consummate
the transactions contemplated hereunder at the applicable Closing is subject to
the satisfaction or waiver by such Investor, on or before the applicable
Closing, of the following conditions:

 

(a)     The representations and warranties of the Company contained in Section 4
shall be true, complete and correct in all material respects as of the date
hereof and, as of the applicable Closing Date as though such representations and
warranties had been made on and as of such date.

 

(b)     The Company shall have performed and complied in all material respects
with all agreements contained herein which are required to be performed or
complied with by them prior to or at the time of the applicable Closing Date.

 

(c)     No Proceeding shall be pending or, to the Knowledge of Company,
threatened by any third party or by or before any court or governmental agency
in which it is sought to restrain or prohibit or to obtain damages or other
relief in connection with the consummation of the transactions contemplated
hereby.

 

7.      Indemnification. Each Purchaser, severally and not jointly, hereby
agrees to indemnify the Company, and the officers, directors, agents and
employees thereof harmless against all liability, costs or expenses (including
reasonable attorneys’ fees) arising by reason of or in connection with any
misrepresentation or any breach of the representations and warranties of such
Purchaser contained in this Agreement, or arising as a result of the sale or
distribution of the Securities or the Common Stock issuable upon conversion of
the Notes or exercise of the Warrants, by the undersigned in violation of the
Securities Act, the Exchange Act or any other applicable law, either federal or
state.

 

8.        Miscellaneous.

 

8.1      Signature Pages; Additional Investors. Any Additional Purchaser
committing to purchase Securities from the Company, and to whom the Company will
sell Securities subject to the terms and conditions of this Agreement, shall
execute a counterpart signature page hereto by which the Additional Purchaser
agrees to be bound by the terms hereof. If the Company, in its sole discretion,
agrees to sell and issue additional Securities after the Initial Closing, any
Person to whom the Company will sell, and who is committing to purchase,
Securities shall become a party to this Agreement by executing and delivering an
additional counterpart signature page to this Agreement, and thereafter shall be
deemed a “Purchaser” for all purposes hereunder. No action or consent by the
Purchasers shall be required for such joinder to this Agreement by such
Additional Purchaser. In the case of each Additional Purchaser who first
purchases Securities after the date of this Agreement, the date as of which such
Additional Purchaser became party to this Agreement shall be the date of the
Subsequent Closing at which such Additional Purchaser’s Securities are issued.

 

8.2     No Offer. This Agreement does not constitute an offer to any prospective
purchaser of Securities, and no agreement exists or shall exist between the
Company and any Purchaser, unless and until the Company and that Purchaser have
exchanged the respective deliverables under Section 2.2 or Section 2.3.

 

15

--------------------------------------------------------------------------------

 

 

8.3     Further Assurances. At such time and from time to time on and after the
date hereof upon request by the Purchasers or the Company, the other will
execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, certificates and assurances
that may be reasonably required for the conveying, transferring, assigning,
delivering, purchasing and confirming to the Purchasers or the Company all of
the Securities or to otherwise carry out the purposes of this Agreement and the
agreements, documents and instruments contemplated hereby.

 

8.4     Complete Agreement. This Agreement and the Transaction Documents sets
forth the entire agreement and understanding of the parties concerning the
subject matter herein and supersedes all prior agreements and understandings
concerning such subject matter. No representation, promise, inducement or
statement of intention has been made by or on behalf of any party hereto, or any
related party, that is not set forth in this Agreement or the documents referred
to herein. The Purchasers acknowledge and agree that the Company is making no
representations, warranties and covenants in connection with the purchase and
sale of the Notes except as expressly set forth in this Agreement.

 

8.5      Survival. The representations and warranties contained herein shall
survive and remain in full force and effect after the applicable Closing for one
(1) year.

 

8.6     Effect of Waiver. The failure of a party hereto at any time or from time
to time to require performance of another party’s obligations under this
Agreement shall in no manner affect such party’s right to enforce any provision
of this Agreement at a subsequent time, and the waiver by a party hereto of any
right arising out of any breach shall not be construed as a waiver of any right
arising out of any other or subsequent breach.

 

8.7     Amendment and Waiver. Any provision of this Agreement may be amended or
the observance of any provision may be waived, and the exercise of any right or
remedy may be forborne upon the consent of the Company and Purchasers
representing a majority of the outstanding Securities. Any amendment or waiver
effected in accordance with this Section 8.7 shall be binding upon each
Purchaser and each transferee of the Securities and the Underlying Shares,
regardless of whether he, she or it has given its written consent.
Notwithstanding the foregoing, if any amendment or waiver materially and
adversely treats one or more Purchasers in a manner that is disproportionate to
such treatment of all other Purchasers, such amendment or waiver shall also
require the written consent of the Purchasers disproportionately treated. This
Section 8.7 may not be amended without the written consent of the Company and
all Purchasers. Written notice of any amendment, waiver or forbearance under
this Section 8.7 shall be given to the record holders of the Securities.

 

16

--------------------------------------------------------------------------------

 

 

8.8     Notices. Any notice or other communication required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
(i) upon personal delivery; or (ii) on the third day following depositing the
same in the United States mail, certified or registered, return receipt
requested with postage prepaid, or (iii) on the first day following delivery to
a nationally recognized United States overnight courier service, fee prepaid, to
the parties at their addresses set forth below: (or such other address as a
party may designate by notice in accordance with this Section):

 

if to the Company, to:

 

CurAegis Technologies, Inc.

1999 Mt. Read Boulevard, Building 3

Rochester, New York 14615

Attention: Chief Executive Officer

 

With a copy to (which shall not constitute notice):

 

Woods Oviatt Gilman LLP

2 State Street

700 Crossroads Building

Rochester, NY 14614

Attention: Gordon E. Forth

 

if to an Initial Purchaser, to the address set forth on Schedule A and, if to an
Additional Purchaser, the address set forth on the Additional Purchaser’s
counterpart signature page to this Agreement.

 

8.9     Expenses. The Company and the Investors shall each pay their own
expenses incident to the Transaction Documents and the preparation for, and
consummation of, the transactions provided for herein and therein.

 

8.10     Interpretation. When a reference is made to a Section, Exhibit or
Schedule, such reference shall be to a Section, Exhibit or Schedule of or to
this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Unless the context requires
otherwise, words using the singular or plural number also include the plural or
singular number, respectively, and the use of any gender herein shall be deemed
to include the other genders. References to “dollars” or “$” are to U.S.
dollars. The terms “hereof,” “herein,” “hereby,” “hereto” and derivative or
similar words refer to this entire Agreement. This Agreement was prepared
jointly by the parties hereto and no rule that it be construed against the
drafter will have any application in its construction or interpretation. The
headings contained in this Agreement are inserted for convenience only and shall
not be considered in interpreting or construing any of the provisions contained
in this Agreement.

 

8.11     Governing Law and Venue. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York without
reference to conflict of laws principles that would result in the application of
the law of any other jurisdiction. The parties hereto agree that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement shall be commenced exclusively in
the state and federal courts sitting in Monroe County, State of New York. The
parties hereto irrevocably submit to the exclusive jurisdiction of the state and
federal courts sitting in the State of New York, and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

17

--------------------------------------------------------------------------------

 

 

8.12     Titles and Headings; Construction. The Section headings contained in
this Agreement are for convenient reference only, and shall not in any way
affect the meaning or interpretation of this Agreement. All pronouns and any
variations thereof used herein shall be deemed to refer to the masculine,
feminine, singular, or plural as the identity of the person or persons may
require. This Agreement shall be construed without regard to any presumption or
other rule requiring construction hereof against the party causing this
Agreement to be drafted.

 

8.13     Benefit. Except for the rights to indemnification under Section 7,
nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto or their respective successors or assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

8.14     Counsel. Each party to this Agreement acknowledges that Woods Oviatt
Gilman LLP acted solely as counsel to the Company in connection with the
Transaction Documents and the transactions contemplated hereby and thereby and
that he, she or it retained or had sufficient opportunity to retain independent
legal counsel and other advisors in connection with the Transaction Documents
and the transactions contemplated hereby and thereby.

 

8.15     Parties in Interest. All representations, covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto and, in particular, shall inure to the benefit
of and be enforceable by the holder or holders at the time of any of the Notes.

 

8.16     Severability. If any provision of this Agreement shall be held invalid
or unenforceable by competent authority, such provision shall be construed so as
to be limited or reduced to be enforceable to the maximum extent compatible with
the law as it shall then appear. The total invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

 

8.17     Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each one of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. A signed copy of
this Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[signature page follows]

 

18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Company and the Initial Purchasers have executed this
Agreement as of the date first written above.

 

 

CURAEGIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

___________________________

 

 

Name: Kathleen A. Browne

 

  Title: Chief Financial Officer  

 

 

 

 

                 

INITIAL PURCHASERS:

                            ___________________________________  

 

19

--------------------------------------------------------------------------------

 

 

[Additional Purchaser Counterpart Signature Page to Securities Purchase
Agreement]

 

The undersigned Additional Purchaser hereby executes the Securities Purchase
Agreement and hereby irrevocably authorizes this signature page to be attached
thereto.

 

INDIVIDUALS SIGN BELOW:

 

 

______________________________ Print Purchaser’s Name   Purchaser’s Signature* 
      Date:           , 2018  

 

 

LIMITED LIABILITY COMPANIES, CORPORATIONS, PARTNERSHIPS, TRUSTS AND OTHER
ENTITIES SIGN BELOW:

 

Name of Entity:
________________________________________________________________________________________________________

 

By: ________________________________

 

Title: _______________________________

 

Date: __________________________

 

 

 

 Amount of Purchase Price: $ 

 

 

ALL ADDITIONAL PURCHASERS COMPLETE THE ADDRESS SECTION

 

Principal Residence Address:   Mailing Address, if different from   Residence
Address

   
     

 

 

 

 

Electronic Mail:

 

 

 

20

--------------------------------------------------------------------------------

 

 

Schedule A

Initial Purchasers

 

Name

Address

Principal Amount

of Note

Warrant Shares

                                                                               

 

21

--------------------------------------------------------------------------------

 

 

Exhibit A

Form of Convertible Promissory Note

 

 

22

--------------------------------------------------------------------------------

 

 

Exhibit B

Form of Common Stock Purchase Warrant

 

 

23

--------------------------------------------------------------------------------

 

 

Exhibit C

Accredited Investor Questionnaire

 

 

24